        Case 1:20-cv-01121-CL      Document 30      Filed 08/04/20   Page 1 of 68




Nicholas J. Henderson, Esq. (OSB #074027)
E-Mail: nhenderson@portlaw.com
Motschenbacher & Blattner, LLP
117 SW Taylor Street, Suite 300
Portland, OR 97204-3211
Telephone: 503-417-0508
Fax: 503-417-0528
Local Counsel for Defendant Trans Union, LLC


Foster D. Patterson, Esq. (Admitted Pro Hac Vice)
Schuckit & Associates, P.C.
4545 Northwestern Drive
Zionsville, IN 46077
Telephone: 317-363-2400
Fax: 317-363-2257
E-Mail: fpatterson@schuckitlaw.com
Lead Counsel for Defendant Trans Union, LLC




                         UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON


SOFIA MARIA KENNEDY,                                         CASE NO. 1:20-cv-01121-CL
          Plaintiff,

      vs.                                           TRANS UNION, LLC’S ANSWER TO
                                                      PLAINTIFF’S COMPLAINT AND
EQUIFAX INFORMATION SERVICES,                              AFFIRMATIVE DEFENSES
LLC; EXPERIAN INFORMATION
SOLUTIONS, INC.; TRANS UNION, LLC;
BANK OF AMERICA, N.A.; SELECT
PORTFOLIO SERVICING, INC.; CALIBER
HOME LOANS, INC.; NATIONSTAR
MORTGAGE LLC d/b/a MR. COOPER;
RUSHMORE LOAN MANAGEMENT
SERVICES LLC; and DOES 1 THROUGH
100 INCLUSIVE;
           Defendants.




Page 1 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
         Case 1:20-cv-01121-CL         Document 30       Filed 08/04/20    Page 2 of 68




       Trans Union, LLC (“Trans Union”), by counsel, responds to Plaintiff’s Complaint (the

“Complaint”) as follows. For the Court’s convenience, Plaintiff’s allegations are set forth

verbatim with Trans Union’s responses immediately following.

                                       INTRODUCTION

       1.      This case arises under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.

§§ 1681s-2(b), 1681e(b), 1681i(a)(2)(A), 1681i(a)(4), and 1681i(a)(5)(A). Plaintiff seeks redress

for the unlawful and deceptive practices committed by the Defendants in connection with their

inaccurate, misleading, or incomplete reporting of Plaintiff’s debt.

       ANSWER:          Trans Union denies that it violated the FCRA (or any other law). Trans

Union denies that Plaintiff is entitled to any damages, costs, fees or other relief from or against

Trans Union. Trans Union states that the remaining allegations of this paragraph are legal

conclusions and, so stating, denies them.

       2.      At the time of filing for Chapter 13 bankruptcy, Plaintiff’s home located at 3208

Balsum Way, Medford, Oregon 97504 was subject to two, separate mortgages.                The first

mortgage (hereinafter, “First Mortgage”) was paid directly by Ms. Kennedy pursuant to the plan.

The second mortgage (hereinafter, “Second Mortgage”) was avoided as a lien pursuant to a court

order, declared a non-priority, general unsecured claim and discharged upon Plaintiff’s

bankruptcy discharge.

       ANSWER:          Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5). Trans Union states that the remaining allegations of this paragraph are legal conclusions

and, so stating, denies them.




Page 2 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
         Case 1:20-cv-01121-CL        Document 30        Filed 08/04/20     Page 3 of 68




       3.      At the time of filing for Chapter 13 bankruptcy, Plaintiff, owned a rental property

located at 5619 S. Fork Little Butte Creek, Eagle Point, Oregon 97524 (hereinafter, “S. Fork

Property”), which was subject to a mortgage (hereinafter, “S. Fork Property Mortgage”). The S.

Fork Property Mortgage was paid directly by Ms. Kennedy pursuant to the plan.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5). Trans Union states that the remaining allegations of this paragraph are legal conclusions

and, so stating, denies them.

       4.      Bank of America, N.A. (hereinafter, “BOA”), was the loan originator on the First

Mortgage, Second Mortgage and S. Fork Property Mortgage.               BOA transferred the First

Mortgage to Seterus, Inc. (hereinafter, “Seterus”), who was acquired by Nationstar Mortgage,

LLC d/b/a Mr. Cooper (hereinafter, “Nationstar”).        BOA transferred the S. Fork Property

Mortgage to Caliber Home Loans, Inc. (hereinafter, “Caliber”), who subsequently transferred it

to Rushmore Loan Management Services LLC (hereinafter, “Rushmore”).

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5). Trans Union states that the remaining allegations of this paragraph are legal conclusions

and, so stating, denies them.

       5.      Select Portfolio Servicing, Inc. (hereinafter, “Select”) was the loan servicer of the

Second Mortgage held by BOA.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule




Page 3 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL      Document 30       Filed 08/04/20    Page 4 of 68




8(b)(5). Trans Union states that the remaining allegations of this paragraph are legal conclusions

and, so stating, denies them.

       6.      BOA is inaccurately reporting that Plaintiff’s First Mortgage was discharged in

bankruptcy, even though it was paid directly by Ms. Kennedy pursuant to the plan of the

bankruptcy proceedings and transferred to Seterus. Further, BOA is inaccurately reporting that

Plaintiff’s S. Fork Property Mortgage was discharged in bankruptcy, even though it was paid

directly by Ms. Kennedy pursuant to the plan of the bankruptcy proceedings and transferred to

Caliber.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5). Trans Union states that the remaining allegations of this paragraph are legal conclusions

and, so stating, denies them.

       7.      Nationstar, successor in interest to Seterus by way of acquisition, is inaccurately

reporting that Plaintiff’s First Mortgage was discharged in bankruptcy, even though it was paid

directly by Ms. Kennedy pursuant to the plan of the bankruptcy proceedings. Further, Ms.

Kennedy continues to make payments on this debt.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5). Trans Union states that the remaining allegations of this paragraph are legal conclusions

and, so stating, denies them.

       8.      Select is inaccurately reporting the status of Plaintiff’s Second Mortgage, whose

lien was avoided in Plaintiff’s bankruptcy and the debt discharged as a non-priority, general

unsecured claim, as an open and past due debt.



Page 4 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
         Case 1:20-cv-01121-CL        Document 30       Filed 08/04/20    Page 5 of 68




       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5). Trans Union states that the remaining allegations of this paragraph are legal conclusions

and, so stating, denies them.

       9.      Caliber is inaccurately reporting that Plaintiff’s S. Fork Property Mortgage was

discharged in bankruptcy, even though it was paid directly by Ms. Kennedy pursuant to the plan

of the bankruptcy proceedings and transferred to Rushmore.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5). Trans Union states that the remaining allegations of this paragraph are legal conclusions

and, so stating, denies them.

       10.     Rushmore is inaccurately reporting that Plaintiff’s S. Fork Property Mortgage was

discharged in bankruptcy, even though it was paid directly by Ms. Kennedy pursuant to the plan

of the bankruptcy proceedings. Further, Ms. Kennedy continues to make payments on this debt.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5). Trans Union states that the remaining allegations of this paragraph are legal conclusions

and, so stating, denies them.

       11.     The United States Congress has found the banking system is dependent upon fair

and accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the

banking system and unfair credit reporting methods undermine the public confidence that is

essential to the continued functioning of the banking system.




Page 5 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL       Document 30       Filed 08/04/20     Page 6 of 68




       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       12.     A pervasive and fundamental misunderstanding presently thrives in the United

States regarding the long-term impact that filing a consumer bankruptcy has on the consumer’s

creditworthiness. Specifically, consumers tend to believe that since a bankruptcy can be reported

on their credit report for ten (10) years, their creditworthiness will be ruined for the same length

of time. This is not true.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       13.     The majority of consumer debtors file a consumer bankruptcy to raise their FICO

Score and remedy their poor creditworthiness.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       14.     In fact, it is possible for consumer debtors to obtain a 700 FICO Score as soon as

twelve (12) months from filing a consumer bankruptcy (Chapter 7 or Chapter 13).

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       15.     Creditors and lending institutions are aware of the misconception that filing a

consumer bankruptcy destroys the consumer’s creditworthiness of ten (10) years; however, to

perpetrate this bankruptcy myth, creditors intentionally and routinely ignore industry standards



Page 6 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
         Case 1:20-cv-01121-CL         Document 30       Filed 08/04/20     Page 7 of 68




for accurately reporting bankruptcies, as well as the debts included in those bankruptcies, to keep

consumers’ credit scores low and their interest rates high.

        ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

        16.    Creditors know that deviating from recognized credit reporting standards will

make it difficult for consumers to raise their credit scores and improve their creditworthiness.

        ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

        17.    This was not the intent of Congress when it enacted the Fair Credit Reporting Act

and the Bankruptcy Abuse Prevention and Consumer Protection Act.

        ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

                                   JURISDICTION & VENUE

        18.    Plaintiff re-alleges and incorporates the allegations in each and every paragraph

above by reference as if fully stated herein.

        ANSWER:        Trans Union reasserts its answers and responses set forth herein.

        19.    This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C.

1681.

        ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

        20.    This venue is proper pursuant to 28 U.S.C. § 1391(b)(1).



Page 7 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL          Document 30      Filed 08/04/20    Page 8 of 68




       ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       21.     Plaintiff alleges that, for purposes of establishing residency under 28 § 1391

(b)(1), named Defendant conducts sufficient business within the forum state and this Court has

personal jurisdiction over Defendant under 28 U.S.C. §§ 1391(c)(2) and 1391(d).

       ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

                                 GENERAL ALLEGATIONS

       22.     Plaintiff alleges that the Second Mortgage lien was avoided in Plaintiff’s Chapter

13 bankruptcy filing, was subsequently discharged, and that Select is inaccurately and

incompletely reporting this account.

       ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       23.     Plaintiff alleges that the First Mortgage was not discharged in Plaintiff’s Chapter

13 bankruptcy, that she has made all of her payments, and that BOA and Nationstar are

inaccurately and incompletely reporting this account.

       ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       24.     Plaintiff alleges that the S. Fork Property Mortgage was not discharged in

Plaintiff’s Chapter 13 bankruptcy, that she made all of her payments, and that BOA, Caliber, and

Rushmore are inaccurately and incompletely reporting this account.

       ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.



Page 8 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
         Case 1:20-cv-01121-CL        Document 30       Filed 08/04/20     Page 9 of 68




       25.     Plaintiff alleges that each and every Defendant is familiar with credit reporting

industry standards and subscribes thereto.

       ANSWER:        As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       26.     Plaintiff alleges that each and every Defendant understands that deviation from

credit reporting industry standards can, and often does, result in the denial of credit, higher

interest rates, and prompts a negative inference that would not be drawn if the data were reported

in accordance with the recognized industry standard.

       ANSWER:        As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       27.     Plaintiff alleges that all of Defendants’ actions alleged herein were committed

knowingly, intentionally, and in reckless disregard for credit reporting industry standards to

purposefully undermine Plaintiff’s ability to repair her FICO Score.

       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a



Page 9 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL          Document 30      Filed 08/04/20     Page 10 of 68




response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       28.     In the alternative, Plaintiff alleges that each and every Defendants’ actions were

the result of reckless policies and procedures that inevitably led to inaccurate, misleading, or

incomplete credit reporting.

       ANSWER:          Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

                                   FACTUAL BACKGROUND

       29.     Plaintiff re-alleges and incorporates the allegations in each and every paragraph

above by reference as if fully stated herein.

       ANSWER:          Trans Union reasserts its answers and responses set forth herein.

A.     FICO, Inc.

       30.     FICO is a leading analytics software company with its principal headquarters in

San Jose, California.     FICO has over 130 patents related to their analytics and decision

management technology and regularly uses mathematical algorithms to predict consumer

behavior, including credit risk.

       ANSWER:          As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed, Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information




Page 10 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL      Document 30       Filed 08/04/20    Page 11 of 68




sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       31.      The FICO Score has become the standard measure of consumer credit risk in the

United States and is used in ninety percent (90%) of lending decisions.

       ANSWER:         As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed, Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       32.      A FICO Score consists of a three-digit number summarizing a consumer’s credit

risk or likelihood to repay a loan. FICO periodically updates its scoring models resulting in

multiple FICO Score versions.

       ANSWER:         As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed, Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       33.      Base FICO Scores range from 300 to 850, while industry specific FICO Scores

range from 250-900. A higher FICO Score demonstrates lower credit risk or less likelihood of

default.




Page 11 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL         Document 30       Filed 08/04/20    Page 12 of 68




       ANSWER:        As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed, Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       34.     Different lenders use different versions of FICO Scores when evaluating a

consumer’s creditworthiness.

       ANSWER:        As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed, Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       35.     There are twenty-eight (28) FICO Scores that are commonly used by lenders.

       ANSWER:        As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed, Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       36.     A consumer’s FICO Score is calculated based solely on information in consumer

credit reports maintained at credit reporting agencies (“CRAs”).



Page 12 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL       Document 30       Filed 08/04/20     Page 13 of 68




       ANSWER:         As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed, Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       37.      The three largest CRAs are Experian Information Solutions, Inc. (“Experian”);

Equifax Information Services, LLC (“Equifax”); and TransUnion, LLC (“TransUnion”).

       ANSWER:         Trans Union admits that it is a “consumer reporting agency” as that term is

defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. Trans Union states that it

lacks knowledge or information at this time sufficient to form a belief about the truth of the

remaining allegations as they apply to Trans Union, which has the effect of a denial under Rule

8(b)(5). Trans Union states that it lacks knowledge or information sufficient to form a belief

about the truth of the remaining allegations, which has the effect of a denial under Rule 8(b)(5).

       38.      FICO does not control what information is provided on a consumer’s credit

report. Instead, the scoring models, or algorithms, are based on the premise that the information

provided by the CRAs is accurate and complies with credit reporting industry standards.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       39.      There are five (5) key factors that a FICO Score considers: (1) payment history;

(2) amount of debt; (3) length of credit history; (4) new credit; and (5) credit mix.




Page 13 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL      Document 30       Filed 08/04/20     Page 14 of 68




       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       40.      Each of the five (5) factors is weighted differently by FICO.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       41.      In other words, thirty-five percent (35%) of a consumer’s FICO Score relates to

payment history, thirty percent (30%) relates to the amount of debt, fifteen percent (15%) relates

to the length of credit history, ten percent (10%) relates to new credit, and the final ten percent

(10%) relates to a consumer’s credit mix, which is the different types of debts reported.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       42.      Payment history refers to whether a consumer has paid their bills in the past, on

time, late, or missed payments.       The more severe, recent, or frequent the late payment

information, the greater the impact on a FICO Score. Public record items, such as bankruptcy,

foreclosure, judgments, and wage garnishments are also considered part of a consumer’s

payment history.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).




Page 14 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL      Document 30      Filed 08/04/20    Page 15 of 68




       43.      In factoring the severity of delinquent payments, a FICO Score considers how late

the payment continues to be, how much is owed, how recently this occurred, and how many

delinquent accounts exist.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       44.      Once a delinquent account has been remedied, the longer the account stays

current the more a consumer’s FICO Score should increase.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       45.      FICO Scores are entirely dependent upon information provided by data furnishers

(“DFs”), such as banks and other financial institutions, to CRAs.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       46.      The FICO scoring formula treats both Chapter 7 and Chapter 13 Bankruptcies

similarly in terms of their impact on one’s FICO Score. Specifically, both Chapters have the

same level of severity with respect to their FICO Score and FICO uses the filing date, under both

Chapters, to determine how long ago the bankruptcy took place.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).



Page 15 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL         Document 30       Filed 08/04/20    Page 16 of 68




B.     Metro 2

       47.     The Consumer Data Industry Association (“CDIA”) is an international trade

association representing the consumer credit, mortgage reporting, employment and tenant

screening, and collection services industries.

       ANSWER:         Trans Union states that the Metro 2® Format speaks for itself. To the

extent that Plaintiff misquotes or mischaracterizes the features of the Metro 2® Format, Trans

Union denies the allegations as stated. Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       48.     The credit reporting industry has adopted a standard electronic data reporting

format called the Metro 2 format. The Metro 2 format was developed by CDIA to universally

report debts in a particular manner that is understood to be the most accurate in reporting a debt.

In other word, the Metro 2 format was designed to allow reporting of the most accurate and

complete information on consumers’ credit history.

       ANSWER:         Trans Union states that the Metro 2® Format speaks for itself. To the

extent that Plaintiff misquotes or mischaracterizes the features of the Metro 2® Format, Trans

Union denies the allegations as stated. Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       49.     The CDIA’s Metro 2 format is the credit reporting industry standard for accurate

credit reporting.

       ANSWER:         Trans Union states that the Metro 2® Format speaks for itself. To the

extent that Plaintiff misquotes or mischaracterizes the features of the Metro 2® Format, Trans



Page 16 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL      Document 30       Filed 08/04/20     Page 17 of 68




Union denies the allegations as stated. Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       50.      The credit reporting industry at large depends upon the Metro 2 format and the

CDIA’s recommendations for reporting debt accurately.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       51.      The CDIA is the expert on accurate credit reporting. In support of this allegation,

Plaintiff avers the following:

                a.     The CDIA offers a FCRA certificate program for all CRAs.

                b.     The CDIA offers a FCRA awareness program for all CRAs.

                c.     The CDIA offers a FCRA certificate program for DFs.

                d.     The CDIA offers a FCRA awareness program for DFs.

                e.     The CDIA offers a Metro 2 learning system to provide detailed

                       instructions on the use of Metro 2 format to ensure understanding of the

                       reporting guidelines for each field of the Metro 2 format as well as the

                       relationship between multiple fields.

                f.     The CDIA hosts workshops developed and authorized by Equifax,

                       Experian, Innovis, and TransUnion.

                g.     The CDIA developed a credit reporting resource guide for accurately

                       reporting credit.




Page 17 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL          Document 30       Filed 08/04/20     Page 18 of 68




       ANSWER:          Trans Union states that the allegation that “[t]he CDIA is the expert on

accurate credit reporting,” is a legal conclusion and, so stating, denies it. Trans Union states that

it lacks knowledge or information at this time sufficient to form a belief about the truth of the

remaining allegations as they apply to Trans Union, which has the effect of a denial under Rule

8(b)(5). Trans Union states that it lacks knowledge or information sufficient to form a belief

about the truth of the remaining allegations, which has the effect of a denial under Rule 8(b)(5).

       52.     The CDIA’s Metro 2 format is accepted by all CRAs.

       ANSWER:          As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       53.     The credit reporting accepted industry standards for reporting Metro 2 accurately

are found in the CDIA’s credit reporting resource guide (“CRRG”).

       ANSWER:          Trans Union states that the Credit Reporting Resource Guide® speaks for

itself. To the extent that Plaintiff misquotes or mischaracterizes the requirements set forth

therein, Trans Union denies the allegations as stated.

       54.     The CRRG outlines the industry standards for most accurately reporting debts

using Metro 2 format.

       ANSWER:          Trans Union states that the Credit Reporting Resource Guide® speaks for

itself. To the extent that Plaintiff misquotes or mischaracterizes the requirements set forth

therein, Trans Union denies the allegations as stated.



Page 18 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL       Document 30      Filed 08/04/20     Page 19 of 68




       55.       The CRRG is not readily available to the public. It can be purchased for $229.45.

       ANSWER:          Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       56.       Even if a buyer is ready, willing, and able to pay for the CRRG, the CDIA will

not grant access to the guide unless the buyer represents an organization included in the Metro 2

Access Policy.

       ANSWER:          Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       57.       When FICO calculates credit scores, the algorithms use Metro 2 information

based on industry standards established by the CDIA.

       ANSWER:          Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       58.       The algorithms used by FICO in determining a consumer’s credit score are

premised on the Metro 2 data received comporting with the CDIA’s recommendations for

accurate credit reporting.

       ANSWER:          Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).




Page 19 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL      Document 30       Filed 08/04/20      Page 20 of 68




       59.      If the Metro 2 data received by FICO deviates from industry standards, an

inaccurate or incorrect FICO Score results. If the resulting FICO Score is lower, a consumer will

be considered a higher credit risk resulting in less favorable lending terms.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

C.     e-OSCAR

       60.      e-OSCAR is the web-based, Metro 2 compliant system developed by Experian,

Equifax, TransUnion, and Innovis that enables DFs and CRAs to create and respond to consumer

credit disputes,

       ANSWER:         Trans Union states that the e-Oscar Format speaks for itself. To the extent

that Plaintiff misquotes or mischaracterizes the features of the e-Oscar Format, Trans Union

denies the allegations as stated.

       61.      When a consumer sends a dispute letter to a CRA, the CRA then sends an

automated credit dispute verification (“ACDV”) via e-OSCAR to the appropriate DF.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union,

which has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge

or information sufficient to form a belief about the truth of the remaining allegations, which has

the effect of a denial under Rule 8(b)(5).

       62.      The ACDV contains within it Metro 2 codes next to certain data fields associated

with a credit file e.g., “Account Type” “07” (07 in Metro 2 refers to a Charge Account).




Page 20 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
         Case 1:20-cv-01121-CL        Document 30       Filed 08/04/20      Page 21 of 68




         ANSWER:       As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

D.       Bankruptcy Credit Reporting Industry Standards & Consumer Information

         Indicator

         63.   When a consumer files bankruptcy, certain credit reporting industry standards

exist.

         ANSWER:       As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed, Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

         64.   Certain Metro 2 data is regularly expected and calculated by FICO when

determining a consumer’s creditworthiness.

         ANSWER:       Trans Union states that the Metro 2® Format speaks for itself. To the

extent that Plaintiff misquotes or mischaracterizes the features of the Metro 2® Format, Trans

Union denies the allegations as stated.

         65.   The Consumer Information Indicator (“CII”) is a critical field in the Metro 2

format that indicates a special condition that applies to a specific consumer.



Page 21 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL         Document 30       Filed 08/04/20     Page 22 of 68




       ANSWER:        As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed, Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5). 66.        Under Metro 2, the CII must be reported on only the

consumer to whom the information applies.

       ANSWER:        Trans Union states that the Metro 2® Format speaks for itself. To the

extent that Plaintiff misquotes or mischaracterizes the features of the Metro 2® Format, Trans

Union denies the allegations as stated.

       67.     It is the credit reporting industry standard to report a very specific CII upon the

filing of a consumer bankruptcy.

       ANSWER:        As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed, Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       68.     In the consumer bankruptcy context, CII Metro 2 Code “A” denotes that a petition

for Chapter 7 has been filed and is active, but no discharge has been entered.

       ANSWER:        Trans Union states that the Metro 2® Format speaks for itself. To the

extent that Plaintiff misquotes or mischaracterizes the features of the Metro 2® Format, Trans

Union denies the allegations as stated.



Page 22 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL         Document 30     Filed 08/04/20     Page 23 of 68




       69.     CII Metro 2 Code “D” indicates that a Chapter 13 petition has been filed and is

active, but no discharge has been entered. This is usually translated on a consumer credit report

as “Wage Earner Plan” or “WEP” in the “Account Status” portion of a tradeline. Such reporting

alerts any potential lender that the account is no longer in a collectable status and is being

handled by a Chapter 13 trustee.

       ANSWER:        Trans Union states that the Metro 2® Format speaks for itself. To the

extent that Plaintiff misquotes or mischaracterizes the features of the Metro 2® Format, Trans

Union denies the allegations as stated.

       70.     The CII Metro 2 Code “Z” indicates that a bankruptcy petition has been filed, but

the chapter is undesignated/unknown.

       ANSWER:        Trans Union states that the Metro 2® Format speaks for itself. To the

extent that Plaintiff misquotes or mischaracterizes the features of the Metro 2® Format, Trans

Union denies the allegations as stated.

       71.     The CII Metro 2 Code “E” denotes that a Chapter 7 bankruptcy has been

discharged.

       ANSWER:        Trans Union states that the Metro 2® Format speaks for itself. To the

extent that Plaintiff misquotes or mischaracterizes the features of the Metro 2® Format, Trans

Union denies the allegations as stated.

       72.     The CII Metro 2 Code “H” denotes that a Chapter 13 bankruptcy has been

discharged. In addition, post discharged balances and past due balances should be updated to

reflect zero (0) balances. The payment history should also not reflect missed payments moving

forward.




Page 23 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
            Case 1:20-cv-01121-CL      Document 30       Filed 08/04/20     Page 24 of 68




        ANSWER:         Trans Union states that the Metro 2® Format speaks for itself. To the

extent that Plaintiff misquotes or mischaracterizes the features of the Metro 2® Format, Trans

Union denies the allegations as stated.

        73.      The CII field is a critical field for consumers as it directly relates and impacts a

consumer’s creditworthiness.

        ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

        74.      The lack of a CII reported makes it appear that a consumer has not addressed

outstanding debt obligations through the bankruptcy process.

        ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

        75.      Furthermore, the lack of a CII reported suggests that creditors are free to collect

against a consumer as an individual, or that no stay exists to prevent in personam collection

activity.

        ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

        76.      Failure to report the correct CII indicator will prompt those making credit

decisions to draw a more negative inference than if the appropriate CII indicator were reported.

        ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

        77.      The FRCA permits a bankruptcy to be reported for ten (10) years from the date

the bankruptcy was filed.



Page 24 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL      Document 30      Filed 08/04/20     Page 25 of 68




        ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

        78.     A consumer’s FICO Score is directly related to the date on which a petition is

filed and acknowledged.

        ANSWER:        Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

        79.     The bankruptcy’s impact on a consumer’s FICO Score lessens with the passage of

time.

        ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

        80.     Accordingly, the failure to reference the bankruptcy filing (CII field) and/or the

correct petition date results in a lower FICO Score, which in turn causes credit decision makers

to draw a more negative inference regarding a consumer’s creditworthiness.

        ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

E.      Neither Plaintiff’s First Mortgage nor Plaintiff’s S. Fork Property Mortgage were

        discharged in her Chapter 13 Bankruptcy

        81.     Plaintiff filed a voluntary petition for Chapter 13 bankruptcy on March 24, 2014

in order to repair her creditworthiness and FICO Score.

        ANSWER:        Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).



Page 25 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL     Document 30      Filed 08/04/20    Page 26 of 68




        82.     The Chapter 13 Plan provided for payment of the First Mortgage and S. Fork

Property Mortgage as was accepted by the court on July 18, 2014, and amended on November 3,

2014.

        ANSWER:        Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

        83.     Plaintiff’s bankruptcy was discharged on September 24, 2019.

        ANSWER:        Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

F.      Plaintiff’s Second Mortgage was Discharged Pursuant to Chapter 13 Bankruptcy

        84.     Plaintiff filed a voluntary petition for Chapter 13 bankruptcy on March 24, 2014

in order to repair her creditworthiness and FICO Score.

        ANSWER:        Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

        85.     Plaintiff filed a Motion to Value Property and Avoid Wholly Unsecured Lien on

May 1, 2014.

        ANSWER:        Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).




Page 26 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL      Document 30        Filed 08/04/20   Page 27 of 68




       86.      On June 25, 2014, the Second Mortgage lien was avoided and the debt was

declared a non-priority, general unsecured claim and was to be discharged upon the completion

of the Chapter 13 Plan and bankruptcy discharge.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       87.      Plaintiff’s bankruptcy was discharged on September 24, 2019.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

G.     Plaintiff’s Credit Report Contains Inaccurate Adverse Tradelines, which Plaintiff

       Disputed to no Avail

       88.      On March 19, 2020, Plaintiff ordered a three-bureau credit report from Equifax,

Experian, and TransUnion (collectively, the “CRA Defendants”) to ensure proper reporting by

Plaintiff’s creditors (the “March 19 Credit Reports”).

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union,

which has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge

or information sufficient to form a belief about the truth of the remaining allegations, which has

the effect of a denial under Rule 8(b)(5).

       89.      Plaintiff noticed adverse tradelines in her March 19 Credit Reports, reporting

inaccurate, misleading, or incomplete information that did not comply with credit reporting

industry standards.



Page 27 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL     Document 30       Filed 08/04/20     Page 28 of 68




       ANSWER:         Trans Union denies that it violated the FCRA (or any other law). Trans

Union states that it lacks knowledge or information at this time sufficient to form a belief about

the truth of the remaining allegations as they apply to Trans Union, which has the effect of a

denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information sufficient

to form a belief about the truth of the remaining allegations, which has the effect of a denial

under Rule 8(b)(5).

       90.      Plaintiff disputed the inaccurate tradeline regarding the accounts with Select,

BOA, Caliber, and Rushmore via certified mail to Equifax on or about April 10, 2020 (the

“Equifax Dispute”).

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       91.      Plaintiff disputed the inaccurate tradeline regarding the accounts with Select,

Nationstar, Caliber, and Rushmore via certified mail to Experian on or about April 10, 2020 (the

“Experian Dispute”).

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       92.      Plaintiff disputed the inaccurate tradeline regarding the accounts with BOA,

Nationstar, Caliber, and Rushmore via certified mail to TransUnion on or about April 10, 2020

(the “TransUnion Dispute; collectively with the Equifax Dispute and the Experian Dispute, the

“Dispute Letters”).




Page 28 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL         Document 30       Filed 08/04/20    Page 29 of 68




       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations, which has the effect of a denial

under Rule 8(b)(5).

       93.     Plaintiff’s Dispute Letters specifically put Select, BOA, Nationstar, Caliber, and

Rushmore on notice that Plaintiff filed for bankruptcy, received a bankruptcy discharge, whether

or not the account at issue was included and discharged in the bankruptcy, and that Plaintiff’s

account should be updated accordingly post discharge.

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       94.     Plaintiff’s Dispute Letters also detailed what was perceived to be problematic

about each disputed account, and included six (6) months of prior mortgage payments on both

the First Mortgage and S. Fork Property Mortgage to provide additional evidence that the debts

were open accounts, still being paid, and not subject to the bankruptcy discharge.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union,

which has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge

or information sufficient to form a belief about the truth of the remaining allegations, which has

the effect of a denial under Rule 8(b)(5).

       95.     Plaintiff requested that any derogatory, inaccurate or incomplete reporting be

updated.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union,

which has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge



Page 29 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL      Document 30       Filed 08/04/20     Page 30 of 68




or information sufficient to form a belief about the truth of the remaining allegations, which has

the effect of a denial under Rule 8(b)(5).

       96.      Plaintiff is informed and believes that the CRA Defendants received Plaintiff’s

Dispute Letters and, in response, sent Plaintiff’s disputes to Select, BOA, Nationsar [sic] Caliber,

and Rushmore, as the data furnishers, via an ACDV through e-OSCAR.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union,

which has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge

or information sufficient to form a belief about the truth of the remaining allegations, which has

the effect of a denial under Rule 8(b)(5).

       97.      On March 20, 2020, Plaintiff ordered a second credit report from the CRA

Defendants to determine if her accounts were updated.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       a.       Inaccuracy - Select

       98.      Despite having actual knowledge, Select continued to report to Equifax that

Plaintiff’s account, beginning in [REDACTED], being the Second Mortgage, with an account

status of “Open”, a payment status of “At least 120 days or more than four payments past due”, a

balance of “$28,603”, a monthly payment of “$68”, a past due amount of “$5,489”, a payment

history of “120” or more days late for each month from January of 2020 through April of 2020.

Further, Select is not reporting that this account was subject to and discharged in Plaintiff’s

bankruptcy.



Page 30 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL         Document 30       Filed 08/04/20     Page 31 of 68




       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       99.     Despite having actual knowledge, Select continued to report to Experian that

Plaintiff’s account, beginning in [REDACTED], being the Second Mortgage, with an account

status of “Open”, a payment status of “Past due 180 days”, a balance of “$28,603”, a monthly

payment of “$68”, a past due amount of “$5,489”, a payment history of “120” or more days late

for each month from January of 2020 through May of 2020. Further, Select is not reporting that

this account was subject to and discharged in Plaintiff’s bankruptcy.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       100.    Plaintiff alleges that Select did not investigate whether Plaintiff filed for

bankruptcy.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       101.    Select did not update the tradeline to reflect that Plaintiff obtained a discharge in

bankruptcy.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).




Page 31 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL        Document 30       Filed 08/04/20     Page 32 of 68




       102.    Both Equifax and Experian provided notice to Select that Plaintiff was disputing

the inaccurate and misleading information, but Select failed to conduct a reasonable investigation

of the information as required by the Fair Credit Reporting Act.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       103.    Based on Plaintiff’s disputes, Select should have known that Plaintiff received a

discharge in her bankruptcy proceedings.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       104.    The most basic investigation would include a simple review of well-established

credit reporting industry standards on how to report a bankruptcy.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       105.    Plaintiff alleges that Select did not review well-established industry standards for

credit reporting.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       106.    If Select reviewed such standards, Select would have seen that its reporting was

not in compliance and was therefore inaccurate or incomplete.



Page 32 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL      Document 30       Filed 08/04/20    Page 33 of 68




       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       107.     Select should have updated the CII to Metro 2 Code “H” to reflect the debt was

discharged in Plaintiff’s Chapter 13 bankruptcy.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       108.     By continuing to report Plaintiff’s account as described in Paragraphs 98 and 99

hereinabove, it incorrectly appears to third parties viewing Plaintiff’s credit report that the

account was not discharged in Plaintiff’s bankruptcy.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       109.     The lack of investigation is unreasonable,

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       b.       Inaccuracy - BOA

       110.     Despite having actual knowledge, BOA continued to report to Equifax that

Plaintiff’s account, beginning in [REDACTED], being the First Mortgage, with an account status

of “Closed”, a payment status of “Included in chapter 13”, a payment history of “30 Days Late”

for each month from September of 2013 through January of 2104, a payment history of “60 Days




Page 33 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL      Document 30       Filed 08/04/20     Page 34 of 68




Late” for February of 2014, and a comment of “Account involved in Chapter 13 Debt Adj”.

Further, this account is not shown as being transferred to another lender, being Seterus.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       111.     Despite having actual knowledge, BOA continued to report to Equifax that

Plaintiff’s account, beginning in [REDACTED], being the S. Fork Property Mortgage, with an

account status of “Closed”, a payment status of “Included in chapter 13”, and a comment of

“Account involved in Chapter 13 Debt Adj”. Further, this account is not shown as being

transferred to another lender, being Caliber.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       112.     Despite having actual knowledge, BOA continued to report to TransUnion that

Plaintiff’s account, beginning in [REDACTED], being the S. Fork Property Mortgage, with an

account status of “Closed”, a payment status of “Wage earner or similar plan”, and a comment of

“Chap. 13 wage earner plan account”. Further, this account is not shown as being transferred to

another lender, being Caliber.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       113.     Despite having actual knowledge, BOA continued to report to TransUnion that

Plaintiff’s account, beginning in [REDACTED], being the First Mortgage, with an account status



Page 34 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL       Document 30     Filed 08/04/20     Page 35 of 68




of “Closed”, a payment status of “Wage earner or similar plan”, and a comment of “Chap. 13

wage earner plan account”. Further, this account is not shown as being transferred to another

lender, being Seterus.

       ANSWER:           Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations, which has the effect of a denial

under Rule 8(b)(5).

       114.     Plaintiff alleges that BOA did not investigate whether the First Mortgage and the

S. Fork Property Mortgage were excluded from the bankruptcy discharge, and paid in

accordance with the accepted terms.

       ANSWER:           Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       115.     BOA did not update the tradelines to reflect that Plaintiff continued to make

payments, that the accounts were transferred to another lender, and that the accounts were not

discharged in the bankruptcy proceedings.

       ANSWER:           Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       116.     Both Equifax and TransUnion provided notice to BOA that Plaintiff was

disputing the inaccurate and misleading information, but BOA failed to conduct a reasonable

investigation of the information as required by the Fair Credit Reporting Act.




Page 35 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL         Document 30      Filed 08/04/20     Page 36 of 68




       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       117.    Based on Plaintiff’s disputes, BOA should have known that Plaintiff paid her

accounts directly pursuant to the plan and that the accounts were transferred to another company.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       118.    The most basic investigation would include a simple review of well-established

credit reporting industry standards on how to report a debt not subject to bankruptcy discharge

and transferred to another company.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       119.    Plaintiff alleges that BOA did not review well-established industry standards for

credit reporting.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       120.    If BOA reviewed such standards, BOA would have seen that its reporting was not

in compliance and was therefore inaccurate or incomplete.




Page 36 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL        Document 30       Filed 08/04/20     Page 37 of 68




       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       121.    By continuing to report Plaintiff’s accounts as described in Paragraphs 110

through 113 hereinabove, it incorrectly appears to third parties viewing Plaintiff’s credit report

that the accounts were delinquent and discharged in Plaintiff’s bankruptcy.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       122.    The lack of investigation is unreasonable.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       c.      Inaccuracy - Nationstar

       123.    Despite having actual knowledge, Seterus (now Nationstar) continued to report to

Experian that Plaintiff’s account, beginning in [REDACTED], being the First Mortgage, with an

account status of “Closed”, a payment status of “Debt included in or discharged through

bankruptcy chapter 13”, and a payment history reflecting “Chapter 13 Bankruptcy” for the month

of March of 2019.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).




Page 37 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL         Document 30      Filed 08/04/20     Page 38 of 68




       124.    Despite having actual knowledge, Seterus (now Nationstar) continued to report to

TransUnion that Plaintiff’s account, beginning in [REDACTED], being the First Mortgage, with

an account status of “Closed”, a payment status of “Wage earner or similar plan”, and a comment

referencing “Chap. 13 wage earner plan account”. Further, this account is not shown as being

transferred to another lender, being Nationstar.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations, which has the effect of a denial

under Rule 8(b)(5).

       125.    Plaintiff alleges that Nationstar did not investigate whether the First Mortgage

was excluded from the bankruptcy discharge, and paid in accordance with the accepted terms.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       126.    Nationstar did not update the tradelines to reflect that Plaintiff continued to make

payments, that the account was transferred to another lender, and that the account was not

discharged in the bankruptcy.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       127.    Both Experian and TransUnion provided notice to Nationstar that Plaintiff was

disputing the inaccurate and misleading information, but Nationstar failed to conduct a

reasonable investigation of the information as required by the Fair Credit Reporting Act.




Page 38 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL         Document 30       Filed 08/04/20     Page 39 of 68




        ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

        128.    Based on Plaintiff’s disputes, Nationstar should have known that Plaintiff paid her

accounts directly pursuant to the plan and that the accounts were transferred to another company.

        ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

        129.    The most basic investigation would include a simple review of well-established

credit reporting industry standards on how to report a debt not subject to bankruptcy and

transferred to another company.

        ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

        130.    Plaintiff alleges that Nationstar did not review well-established industry standards

for credit reporting.

        ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

        131.    If Nationstar reviewed such standards, Nationstar would have seen that its

reporting was not in compliance and was therefore inaccurate or incomplete.




Page 39 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL         Document 30        Filed 08/04/20   Page 40 of 68




       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       132.    By continuing to report Plaintiff’s account as described in Paragraphs 123 through

124 hereinabove, it incorrectly appears to third parties viewing Plaintiff’s credit report that the

account was delinquent and discharged in Plaintiff’s bankruptcy.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       133. The lack of investigation is unreasonable.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       d.      Inaccuracy - Caliber

       134.    Despite having actual knowledge, Caliber continued to report to Equifax that

Plaintiff’s account, beginning in [REDACTED], being the S. Fork Property Mortgage, with an

account status of “Closed”, a payment status of “Included in chapter 13”, and a comment of

“Account Involved in Chapter 13 Debt Adj”. Further, this account is not shown as being

transferred to another lender.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).




Page 40 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL          Document 30       Filed 08/04/20    Page 41 of 68




       135.       Despite having actual knowledge, Caliber continued to report to Experian that

Plaintiff’s account, beginning in [REDACTED], being the S. Fork Property Mortgage, with an

account status of “Closed”, a payment status of “Debt included in or discharged through

bankruptcy chapter 13”, and a payment history reflecting “Chapter 13 Bankruptcy” for the month

of June of 2019. Further, this account is not shown as being transferred to another lender.

       ANSWER:           Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       136.       Despite having actual knowledge, Caliber continued to report to TransUnion that

Plaintiff’s account, beginning in [REDACTED], being the S. Fork Property Mortgage, with an

account status of “Closed”, a payment status of “Paid or paying as agreed”, and a comment of

“Chap. 13 wage earner plan account”. Further, this account is not shown as being transferred to

another lender.

       ANSWER:           Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations, which has the effect of a denial

under Rule 8(b)(5).

       137.       Plaintiff alleges that Caliber did not investigate whether the S. Fork Property

Mortgage and was excluded from the bankruptcy discharge, and paid in accordance with the

accepted terms.

       ANSWER:           Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).




Page 41 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL        Document 30       Filed 08/04/20     Page 42 of 68




       138.    Caliber did not update the tradelines to reflect that Plaintiff continued to make

payments, that the account was transferred to another lender, and that the account was not

discharged in the bankruptcy.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       139.    The CRA Defendants provided notice to Caliber that Plaintiff was disputing the

inaccurate and misleading information, but Caliber failed to conduct a reasonable investigation

of the information as required by the Fair Credit Reporting Act.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       140.    Based on Plaintiff’s disputes, Caliber should have known that Plaintiff paid her

account directly pursuant to the plan and that the account was transferred to another company.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       141.    The most basic investigation would include a simple review of well-established

credit reporting industry standards on how to report a debt not subject to bankruptcy and

transferred to another company.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).



Page 42 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL         Document 30       Filed 08/04/20     Page 43 of 68




       142.    Plaintiff alleges that Caliber did not review well-established industry standards for

credit reporting.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       143.    If Caliber reviewed such standards, Caliber would have seen that its reporting was

not in compliance and was therefore inaccurate or incomplete.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       144.    By continuing to report Plaintiff’s account as described in Paragraphs 134 through

136 hereinabove, it incorrectly appears to third parties viewing Plaintiff’s credit report that the

account was discharged in Plaintiff’s bankruptcy.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       145.    The lack of investigation is unreasonable.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       e.      Inaccuracy - Rushmore




Page 43 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL        Document 30       Filed 08/04/20     Page 44 of 68




       146.    Despite having actual knowledge, Rushmore continued to report to Equifax that

Plaintiff’s account, beginning in [REDACTED], being the S. Fork Property Mortgage, with an

account status of “Closed”, a zero balance and no reported payment history.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       147.    Despite having actual knowledge, Rushmore continued to report to Experian that

Plaintiff’s account, beginning in [REDACTED], being the S. Fork Property Mortgage, with an

account status of “Closed”, a payment status of “Debt included in or discharged through

bankruptcy chapter 13”, a zero balance, and the only reported payment history reflecting

“Chapter 13 Bankruptcy” for the month of November of 2019.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       148.    Despite having actual knowledge, Rushmore continued to report to TransUnion

that Plaintiff’s account, beginning in [REDACTED], being the S. Fork Property Mortgage, with

an account status of “Closed”, a zero balance and no reported payment history other than a single

month (being November of 2019).

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).




Page 44 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL      Document 30      Filed 08/04/20     Page 45 of 68




       149.     Plaintiff alleges that Rushmore did not investigate whether the S. Fork Property

Mortgage and [sic] was excluded from the bankruptcy discharge, and paid in accordance with the

accepted terms.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       150.     Rushmore did not update the tradelines to reflect that Plaintiff continued to make

payments and that the account is not closed and was not discharged in the bankruptcy.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       151.     The CRA Defendants provided notice to Rushmore that Plaintiff was disputing

the inaccurate, misleading and incomplete information, but Rushmore failed to conduct a

reasonable investigation of the information as required by the Fair Credit Reporting Act.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       152.     Based on Plaintiff’s disputes, Rushmore should have known that Plaintiff’s

account was not closed, has years of payment history, and was not discharged in the bankruptcy.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).




Page 45 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL         Document 30       Filed 08/04/20    Page 46 of 68




        153.    The most basic investigation would include a simple review of well-established

credit reporting industry standards on how to report a debt not subject to bankruptcy.

        ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

        154.    Plaintiff alleges that Rushmore did not review well-established industry standards

for credit reporting.

        ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

        155.    If Rushmore reviewed such standards, Rushmore would have seen that its

reporting was not in compliance and was therefore inaccurate or incomplete.

        ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

        156.    By continuing to report Plaintiff’s account as described in Paragraphs 146 through

148 hereinabove, it incorrectly appears to third parties viewing Plaintiff’s credit report that the

account is closed and discharged in Plaintiff’s bankruptcy.

        ANSWER:         Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5). Trans Union states that the remaining allegations of this paragraph are legal conclusions

and, so stating, denies them.

        157.    The lack of investigation is unreasonable.




Page 46 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL        Document 30        Filed 08/04/20       Page 47 of 68




       ANSWER:          Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

H.     Damages

       158.     Plaintiff pulled the credit reports at issue at a cost for access to the report, after the

dispute process, specifically for the sole purpose of verifying that the inaccuracies were fixed.

       ANSWER:          Trans Union states that it lacks knowledge or information sufficient to

form a belief about the truth of these allegations, which has the effect of a denial under Rule

8(b)(5).

       159.     As a result of the incorrect reporting, Plaintiff has also suffered emotional harm

and excessive stress resulting in doubt as to the effectiveness of the Bankruptcy Code and the

power of this Court to preserve and perpetuate a fresh start as intended by Congress.

       ANSWER:          Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       160.     Plaintiff has been denied credit and is unable to rebuild her credit based on the

inaccurate reporting by Select, BOA, Nationstar, Caliber, and Rushmore (collectively, the “Data

Furnisher Defendants”).

       ANSWER:          Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).



Page 47 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL          Document 30       Filed 08/04/20      Page 48 of 68




       161.    The Data Furnisher Defendants’ actions, as alleged herein, are in direct violation

of the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b).

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

                                  FIRST CAUSE OF ACTION

                (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681e(b))

                              (Against Defendants and Does 1-100)

       162.    Plaintiff re-alleges and incorporates the allegations in each and every paragraph

above by reference as if fully stated herein.

       ANSWER:         Trans Union reasserts its answers and responses set forth herein.

A.     The CRA Defendants Failed to Assure Credit Reporting Accuracy

       163.    The CRA Defendants violated 15 U.S.C. § 1681e(b) by failing to establish and/or

follow reasonable procedures to assure maximum possible accuracy in the preparation of

Plaintiff’s credit reports and the credit files it published and maintained concerning Plaintiff.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       164.    Had the CRA Defendants maintained reasonable procedures to assure maximum

accuracy, the CRA Defendants would never have allowed the Data Furnisher Defendants to

report the accounts as described herein.




Page 48 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL        Document 30       Filed 08/04/20     Page 49 of 68




       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       165.    Equifax knew, or should have known, that: (1) the Select Second Mortgage

account was discharged in bankruptcy, and that the Select account should not have been reported

as described in Paragraph 98 hereinabove on account of the Chapter 13 discharge; (2) the BOA

First Mortgage account was paid by Ms. Kennedy pursuant to the plan and not discharged in the

Chapter 13 bankruptcy, was transferred to another company, and that the BOA First Mortgage

account should not have been reported as described in Paragraph 110 hereinabove; (3) the BOA

S. Fork Property Mortgage account was paid by Ms. Kennedy pursuant to the plan and not

discharged in the Chapter 13 bankruptcy, was transferred to another company, and that the BOA

S. Fork Property-Mortgage account should not have been reported as described in Paragraph 111

hereinabove; (4) the Caliber S. Fork Property Mortgage account was paid by Ms. Kennedy

pursuant to the plan and not discharged in the Chapter 13 bankruptcy, was transferred to another

company, and that the Caliber S. Fork Property Mortgage account should not have been reported

as described in Paragraph 134 hereinabove; and (5) the Rushmore S. Fork Property Mortgage

account was paid by Ms. Kennedy pursuant to the plan and not discharged in the Chapter 13

bankruptcy, and that the account should not have been reported as described in Paragraph 146

hereinabove.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).



Page 49 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL        Document 30       Filed 08/04/20     Page 50 of 68




       166.    Experian knew, or should have known, that: (1) the Select Second Mortgage

account was discharged in bankruptcy, and that the Select account should not have been reported

as described in Paragraph 99 hereinabove on account of the Chapter 13 discharge; (2) the

Nationstar First Mortgage account was paid by Ms. Kennedy pursuant to the plan and not

discharged in the Chapter 13 bankruptcy, was transferred to another company, and that the

Nationstar First Mortgage account should not have been reported as described in Paragraph 123

hereinabove; (3) the Caliber S. Fork Property Mortgage account was paid by Ms. Kennedy

pursuant to the plan and not discharged in the Chapter 13 bankruptcy, was transferred to another

company, and that the Caliber S. Fork Property Mortgage account should not have been reported

as described in Paragraph 135 hereinabove; and (4) the Rushmore S. Fork Property Mortgage

account was paid by Ms. Kennedy pursuant to the plan and not discharged in the Chapter 13

bankruptcy, and that the account should not have been reported as described in Paragraph 147

hereinabove.. [sic]

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       167.    TransUnion knew, or should have known, that: (1) the BOA First Mortgage

account was paid by Ms. Kennedy pursuant to the plan and not discharged in the Chapter 13

bankruptcy, was transferred to another company, and that the BOA First Mortgage account

should not have been reported as described in Paragraph 113 hereinabove; (2) the BOA S. Fork

Property Mortgage account was paid by Ms. Kennedy pursuant to the plan and not discharged in

the Chapter 13 bankruptcy, was transferred to another company, and that the BOA S. Fork

Property Mortgage account should not have been reported as described in Paragraph 112



Page 50 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL         Document 30      Filed 08/04/20     Page 51 of 68




hereinabove; (3) the Nationstar First Mortgage account was paid by Ms. Kennedy pursuant to the

plan and not discharged in the Chapter 13 bankruptcy, was transferred to another company, and

that the Nationstar First Mortgage account should not have been reported as described in

Paragraph 124 hereinabove; (4) the Caliber S. Fork Property Mortgage account was paid by Ms.

Kennedy pursuant to the plan and not discharged in the Chapter 13 bankruptcy, was transferred

to another company, and that the Caliber S. Fork Property Mortgage account should not have

been reported as described in Paragraph 136 hereinabove; and (5) the Rushmore S. Fork Property

Mortgage account was paid by Ms. Kennedy pursuant to the plan and not discharged in the

Chapter 13 bankruptcy, and should not have been reported as described in Paragraph 148

hereinabove.

       ANSWER:         Trans Union denies the allegations contained in this paragraph.

       168.    As a result of the CRA Defendants’ violation of 15 U.S.C. § 1681e(b), Plaintiff

suffered actual damages, including but not limited to: damage to reputation, embarrassment,

humiliation, dissemination of inaccurate information, diminished credit and other mental and

emotional distress.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

B.     Willful Violations

       169.    The CRA Defendants’ violations, as described herein, were willful; specifically,

the CRA Defendants have intentionally and purposefully set up a system where inaccuracies are

not only probable, but inevitable.



Page 51 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL          Document 30       Filed 08/04/20      Page 52 of 68




       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       170.    The CRA Defendants regularly, as a policy, ignore disputes by consumers and fail

to perform even a basic investigation regarding the dispute. Additionally, the CRA Defendants

regularly fail to forward disputes to data furnishers, thereby frustrating the entire dispute process.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       171.    To the extent the CRA Defendants do send consumer disputes, the CRA

Defendants send these disputes to employees who do not live within the continental United

States to hide or subvert a consumer’s liability to confront the individual(s) directly responsible

for approving accurate reporting.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       172.    The CRA Defendants’ employees receive little to no training concerning how to

accurately report consumer debt.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a



Page 52 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL         Document 30       Filed 08/04/20     Page 53 of 68




response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       173.    Instead, the CRA Defendants’ employees are instructed to parrot whatever

information a data furnisher provides regardless of whether the information is accurate.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       174.    The CRA Defendants’ employees are regularly expected to review and approve

over ninety (90) disputes per day, rendering less than five (5) minutes to review, investigate, and

respond to each dispute received.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union,

which has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge

or information sufficient to form a belief about the truth of the remaining allegations, which has

the effect of a denial under Rule 8(b)(5).

       175.    The CRA Defendants have intentionally set up this system in order to undermine,

hide, and otherwise frustrate consumers’ ability to properly dispute and correct credit reports.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).




Page 53 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL        Document 30      Filed 08/04/20     Page 54 of 68




       176.    As a result of the CRA Defendants’ violations of 15 U.S.C. § 1681e(b), Plaintiff

suffered actual damages, including, but not limited to: damage to reputation, embarrassment,

humiliation, dissemination of inaccurate information, diminished credit, and other mental and

emotional distress.

       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       177.    The CRA Defendants violations were willful, rendering the CRA Defendants each

individually liable for punitive damages in an amount to be determined by the Court pursuant to

15 U.S.C. § 1681n.

       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       178.    In the alternative, the CRA Defendants were each negligent, which entitles

Plaintiff to recover under 15 U.S.C. § 1681o.

       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).




Page 54 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL       Document 30      Filed 08/04/20    Page 55 of 68




       179.     Plaintiff is entitled to recover actual damages, statutory damages, costs and

attorneys’ fees from the CRA Defendants in an amount to be determined by this Court pursuant

to 15 U.S.C. § 1681n and § 1681o.

       ANSWER:         Trans Union denies that Plaintiff is entitled to any damages, costs, fees or

other relief from or against Trans Union.

                                 SECOND CAUSE OF ACTION

      (Violation of Fair Credit Reporting Act 15 U.S.C. §§ 1681s-2(b) and 1681i(a)(l))

                              (Against Defendants and Does 1-100)

       180.     Plaintiff re-alleges and incorporates the allegations in each and every paragraph

above by reference as if fully stated herein.

       ANSWER:         Trans Union reasserts its answers and responses set forth herein.

A.     The Data Furnisher Defendants Failed to Reinvestigate Following Plaintiff’s

Dispute

       181.     Pursuant to 15 U.S.C. §§ 1681s-2(b) and 1681i(a)(1), data furnishers are

prohibited from providing any information relating to a consumer to any CRA if it knows, or has

reasonable cause to believe, that the information is inaccurate or misleading and requires data

furnishers to update and/or correct inaccurate information after a CRA notifies it of a consumer

dispute.

       ANSWER:         Trans Union states that 15 U.S.C. §§ 1681s-2(b) and 1681i(a)(1) speak for

themselves. Trans Union states that the remaining allegations of this paragraph are legal

conclusions and, so stating, denies them.




Page 55 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL        Document 30       Filed 08/04/20     Page 56 of 68




       182.    The Data Furnisher Defendants violated 15 U.S.C. § 1681s-2(b) by failing to

conduct a reasonable investigation and re-reporting misleading and inaccurate account

information.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       183.    The CRA Defendants provided notice to the Data Furnisher Defendants that

Plaintiff was disputing the inaccurate and misleading information; however, the Data Furnisher

Defendants failed to conduct a reasonable investigation as required by the FCRA.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       184.    Based on Plaintiff’s dispute, the Data Furnisher Defendants should have known

whether or not their respective accounts were included and discharged in Plaintiff’s Chapter 13

bankruptcy and ceased its inaccurate reporting.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       185.    The lack of investigation, as required by the FCRA, is unreasonable.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

B.     Willful Violations



Page 56 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL        Document 30       Filed 08/04/20      Page 57 of 68




       186.    Plaintiff further alleges that the Data Furnisher Defendants have not properly

trained those directly investigating disputes on Metro 2 generally or credit reporting industry

standards and, as such, have developed reckless policies and procedures.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       187.    Plaintiff alleges that rather than train its employees on accurate credit reporting

and industry standards, the Data Furnisher Defendants’ employees tasked with reviewing

disputes are expected to confirm the information being reported as accurate instead of

investigating the reporting.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

C.     The CRA Defendants Failed to Reinvestigate the Disputed Information in violation

       of 15 U.S.C. § 1681i(a)(l)

       188.    Pursuant to 15 U.S.C. [sic] 1681i(a)(l), the CRA Defendants were required to

conduct a reasonable investigation and to delete any information that was not accurate after

receiving notice of Plaintiff’s dispute regarding the Data Furnisher Defendants’ accounts.

       ANSWER:         Trans Union states that 16 USC 1681i(a)(1) speaks for itself. Trans Union

states that the remaining allegations of this paragraph are legal conclusions and, so stating,

denies them.




Page 57 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
         Case 1:20-cv-01121-CL        Document 30       Filed 08/04/20    Page 58 of 68




         189.   Thus, the CRA Defendants failed to conduct a reasonable investigation and

correct the misleading and/or inaccurate statements on the accounts within the statutory time

frame.

         ANSWER:       Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

         190.   The CRA Defendants are not passive entities bound to report whatever

information a data furnisher provides.

         ANSWER:       As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

         191.   Plaintiff alleges the CRA Defendants are readily familiar with Metro 2 guidelines

and credit reporting industry standards.

         ANSWER:       As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).



Page 58 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL         Document 30       Filed 08/04/20    Page 59 of 68




       192.    Based on the foregoing, Plaintiff alleges that the CRA Defendants can, and do,

suppress inaccurate information from being reported when data furnishers provide inaccurate

information.

       ANSWER:         As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       193.    The CRA Defendants can and do instruct data furnishers on how to properly

report certain accounts from time to time upon request from a data furnisher.

       ANSWER:         As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a

denial under Rule 8(b)(5).

       194.    The CRA Defendants failed to conduct a reasonable investigation because any

basic investigation would have uncovered that the Data Furnisher Defendants were not reporting

the accounts at issue correctly.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a




Page 59 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL         Document 30       Filed 08/04/20    Page 60 of 68




response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       195.    Had Equifax and Experian conducted a proper investigation it could have closed

or bookended the Select debt by adding a notation on the credit report on its tradeline that the

debt was in fact included and discharged in Plaintiff’s Chapter 13 bankruptcy.           However,

Equifax continued to report the account as described in Paragraph 98 hereinabove and Experian

continued to report the account as described in Paragraph 99 hereinabove.

       ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       196.    Had the CRA Defendants conducted a proper investigation it could have

bookended the Caliber debt by adding a notation on the credit report on its tradeline that the debt

was not discharged in Plaintiff’s Chapter 13 bankruptcy. However, Equifax continued to report

the account as described in Paragraph 134 hereinabove, Experian continued to report the account

as described in Paragraph 135 hereinabove, and TransUnion continued to report the account as

described in Paragraph 136 hereinabove.

       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       197.    Had the CRA Defendants conducted a proper investigation it could have

bookended the Rushmore debt by addition [sic] a notation on the credit report on its tradeline

that the debt was not closed or discharged in Plaintiff’s Chapter 13 bankruptcy. However,



Page 60 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL        Document 30      Filed 08/04/20     Page 61 of 68




Equifax continued to report the account as described in Paragraph 146 hereinabove, Experian

continued to report the account as described in Paragraph 147 hereinabove, and TransUnion

continued to report the account as described in Paragraph 148 hereinabove.

       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       198.   Had Equifax and TransUnion conducted a proper investigation it could have

bookended the BOA debts by adding a notation on the credit report on its tradeline that the debts

were not discharged in Plaintiff’s Chapter 13 bankruptcy. However, Equifax continued to report

the accounts as described in Paragraphs 110-111 hereinabove, and TransUnion continued to

report the accounts as described in Paragraphs 112-113 hereinabove.

       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       199.   Had Experian and TransUnion conducted a proper investigation it could have

bookended the Nationstar debt by adding a notation on the credit report on its tradeline that the

debt was not discharged in Plaintiff’s Chapter 13 bankruptcy. However, Experian continued to

report the account as described in Paragraph 123 hereinabove, and TransUnion continued to

report the account as described in Paragraph 124 hereinabove.

       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a



Page 61 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL          Document 30      Filed 08/04/20    Page 62 of 68




response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       200.    The CRA Defendants, therefore, did not conduct the most basic investigation

regarding credit reporting industry standards, otherwise the aforementioned would have been

uncovered.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

                                  THIRD CAUSE OF ACTION

               (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(4))

                              (Against Defendants and Does 1-100)

       201.    Plaintiff re-alleges and incorporates the allegations in each and every paragraph

above by reference as if fully stated herein.

       ANSWER:         Trans Union reasserts its answers and responses set forth herein.

A.     The CRA Defendants Failed to Review and Consider all Relevant Information

       202.    The CRA Defendants violated 15 U.S.C. § 1681i(a)(4) by failing to review and

consider all relevant information submitted by Plaintiff.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).




Page 62 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL         Document 30       Filed 08/04/20     Page 63 of 68




       203.    The CRA Defendants’ violations of 15 U.S.C. § 1681i(a)(4) have caused Plaintiff

to suffer actual damages, including, but not limited to: damage to reputation, embarrassment,

humiliation, and other mental and emotional distress.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

B.     Willful Violations

       204.    The CRA Defendants’ violations were willful, rendering each individually liable

for punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       205.    In the alternative, the CRA Defendants were negligent in failing to review and

consider all relevant information Plaintiff submitted, which entitles Plaintiff to recovery under 15

U.S.C. § 1681o.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).




Page 63 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL          Document 30      Filed 08/04/20    Page 64 of 68




       206.    Plaintiff is entitled to recover actual damages, statutory damages, costs and

attorneys’ fees from the CRA Defendants in an amount to be determined by the Court pursuant

to 15 U.S.C. § 1681n and § 1681o.

       ANSWER:         Trans Union denies that Plaintiff is entitled to any damages, costs, fees or

other relief from or against Trans Union.

                                FOURTH CAUSE OF ACTION

              (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(5)(A))

                              (Against Defendants and Does 1-100)

       207.    Plaintiff re-alleges and incorporates the allegations in each and every paragraph

above by reference as if fully stated herein.

       ANSWER:         Trans Union reasserts its answers and responses set forth herein.

A.     The CRA Defendants Failed to Delete Disputed and Inaccurate Information

       208.    The CRA Defendants violated 15 U.S.C. § 1681i(a)(5)(A) by failing to promptly

delete the disputed inaccurate items of information from Plaintiff’s credit file or modify the item

of information upon a lawful reinvestigation.

       ANSWER:         Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       209.    The CRA Defendants’ violations of 15 U.S.C. § 1681i(a)(5)(A) have resulted in

Plaintiff suffering actual damages, including, but not limited to: damage to reputation,

embarrassment, humiliation, and other mental and emotional distress.




Page 64 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL        Document 30       Filed 08/04/20    Page 65 of 68




       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

B.     Willful Violations

       210.    The CRA Defendants’ violations were willful, rendering each individually liable

for punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       211.    In the alternative, the CRA Defendants were negligent, which entitles Plaintiff to

recovery under 15 U.S.C. § 1681o.

       ANSWER:        Trans Union denies the allegations of this paragraph as they apply to Trans

Union. Trans Union denies that the remaining statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       212.    Plaintiff is entitled to recover actual damages, statutory damages, costs and

attorneys’ fees from the CRA Defendants in an amount to be determined by the Court pursuant

to 15 U.S.C. § 1681n and § 1681o.

       ANSWER:        Trans Union denies that Plaintiff is entitled to any damages, costs, fees or

other relief from or against Trans Union.

                                    PRAYER FOR RELIEF



Page 65 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
           Case 1:20-cv-01121-CL       Document 30       Filed 08/04/20    Page 66 of 68




       213.     WHEREFORE, Plaintiff prays for judgment as follows:

                a.     For preliminary and permanent injunctive relief to stop Defendants from

                       engaging in the conduct described above;

                b.     Award statutory and actual damages pursuant to 15 U.S.C. § 1681n;

                c.     Award punitive damages in order to deter further unlawful conduct

                       pursuant to 15 U.S.C. § 1681n;

                d.     Award attorneys’ fees and costs of suit incurred herein pursuant to 15

                       U.S.C. §§ 1681n and 1681o;

                e.     For determination by the Court that Defendant’s policies and practices are

                       unlawful and in willful violation of 15 U.S.C. § 1681n, et seq.; and

                f.     For determination by the Court that Defendant’s policies and practices are

                       unlawful and in negligent violation of 15 U.S.C. § 1681o.

       ANSWER:         Trans Union denies that Plaintiff is entitled to any damages, costs, fees or

other relief from or against Trans Union.

                                  AFFIRMATIVE DEFENSES

       1.       Plaintiff has failed to state a claim against Trans Union upon which relief may be

granted.

       2.       Trans Union’s reports concerning Plaintiff were true or substantially true.

       3.       Trans Union has at all times followed reasonable procedures to assure maximum

possible accuracy of its credit reports concerning Plaintiff.

       4.       Plaintiff’s claims are barred, in whole or in part, by the applicable statute of

limitations.




Page 66 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
        Case 1:20-cv-01121-CL         Document 30       Filed 08/04/20      Page 67 of 68




       5.      At all relevant times, Trans Union acted within the absolute and qualified

privileges afforded it under the FCRA, the United States Constitution, applicable State

Constitutions and the common law.

       6.      Plaintiff’s claims are barred, in whole, or in part, by the equitable theories of

estoppel, waiver and laches.

       7.      Plaintiff has failed to take reasonable steps to mitigate her damages, if any.

       8.      Plaintiff’s damages are the result of acts or omissions committed by Plaintiff.

       9.      Plaintiff’s damages are the result of acts or omissions committed by the other

parties over whom Trans Union has no responsibility or control.

       10.     Plaintiff’s damages are the result of acts or omissions committed by non-parties to

this action over whom Trans Union has no responsibility or control.

       11.     Any claim for exemplary or punitive damages asserted by Plaintiff violates Trans

Union’s rights under the Due Process and Excessive Fines clauses of the Fifth, Sixth, Eighth and

Fourteenth Amendments to the United States Constitution and the analogous provisions of

applicable State Constitutions and under the First Amendment of the United States Constitution

and the analogous provisions of applicable State Constitutions.

       12.     Trans Union reserves the right to assert additional defenses as may become

apparent through additional investigation and discovery.

       WHEREFORE, Defendant Trans Union, LLC, by counsel, denies that Plaintiff is entitled

to judgment or to any of the relief sought, and respectfully requests that judgment be entered in

its favor and against Plaintiff on all counts set forth in the Complaint, and that Trans Union,

LLC, be awarded its costs incurred in defending this action, along with such other relief as this

Court deems equitable and just.



Page 67 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
     Case 1:20-cv-01121-CL   Document 30     Filed 08/04/20    Page 68 of 68




    Dated: August 4, 2020.

                                           Respectfully submitted,

                                           SCHUCKIT & ASSOCIATES, P.C.



                                           s/ Foster D. Patterson
                                           Foster D. Patterson, Esq.
                                           (Admitted Pro Hac Vice)
                                           Telephone: 317-363-2400
                                           Lead Counsel for Defendant Trans
                                           Union, LLC


                                           Nicholas J. Henderson, Esq.
                                           OSB #074027
                                           Telephone: 503-417-0508
                                           Local Counsel for Defendant Trans
                                           Union, LLC




Page 68 – TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT AND
AFFIRMATIVE DEFENSES
